           Case 4:18-cv-03127-CW Document 104 Filed 08/28/19 Page 1 of 6



 1   TIMOTHY J. McILWAIN, Esq.
     2020 New Road, 2nd Floor
 2   Linwood, New Jersey 08221
     Tel: (877) 375-9599
 3   Fax: (609) 450-7017
     attorneymcilwain@me.com
 4
     Josh Schein
 5   SCHEIN LAW GROUP
     2029 Century Park East, Sutie 400
 6   Los Angeles, California 90067
     jschein@scheinlawgroup.com
 7
     Attorneys for McIlwain, LLC
 8
 9
10                                    UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12   McIlWAIN,LLC                                        No. 4:18-cv-003127 CW
13                    Plaintiff,
                                                         PLAINTIFF’S OBJECTION TO REPLY
14                       v.                              EVIDENCE IN SUPPORT OF
                                                         DEFENDANT’S MOTION TO REVOKE
15   HAGENS BERMAN SOBOL                                 ATTORNEY TIMOTHY J MCILWAIN’S
     SHAPIRO, LLP                                        PRO HAC VICE APPEARANCE
16
                          Defendants.                    Date:      September 10, 2019
17                                                       Time:      2:30 p.m..
                                                         Courtroom: 6, 2nd Floor
18
                                                       Judge: Honorable Claudia Wilken
19

20
21
22
23             Pursuant to Local Rule 7-3(d)(1), Plaintiff respectfully objects to the Declaration and the
24
     admission of exhibits attached to Defendant’s Reply Declaration filed with this court on August 20,
25
     2019 and respectfully moves this Honorable Court to strike the Declaration and Exhibits from the
26
     record.
27
28


                                   PLAINTIFF’S OBJECTION TO DEFENDANT’S REPLY
            Case 4:18-cv-03127-CW Document 104 Filed 08/28/19 Page 2 of 6



 1            On August 20, 2019, Defendant submitted in reply to Plaintiff’s Response to their Motion to
 2   revoke his appearance Pro Hac Vice, a Declaration and series of Exhibits. (Dkt # 98, 98-1). Exhibit
 3
     A consists of what is purported to be excerpts from the deposition of Ryan Hart that occurred on
 4
     August 16, 2019. It is unauthenticated hearsay, which is admitted on the face of the document. The
 5
     remainder consists of website advertisements for some of the attorneys associated with Defendant’s
 6
 7   firm. They are entirely irrelevant to Defendant’s reply. It should also be noted that Defendant’s

 8   attorney, Leonard Aragon, did not attach any of the purported emails that he sent to Plaintiff’s

 9   counsel, Attorney Timothy McIlwain as exhibits., that he refers to in his Declaration. The admission
10
     of these exhibits would violate Rules 401,402 & 403, 801, 802, 901 & 902of the Federal Rules of
11
     Evidence. Therefore, his Declaration is wholly unsupported.
12
13            It should first be noted that Attorney Aragon’s Declaration is in error on the response date to

14   their motion. (Paragraph 17 of his Declaration). Defendant’s Motion to revoke was filed July 30,
15   2019. Rule 6(a)(1)(A) F.R, Civ. P. states that. “COMPUTING TIME. The following rules apply in
16
     computing anytime period specified in these rules, in any local rule or court order, or in any statute
17
     that does not specify a method of computing time. Period Stated in Days or a Longer Unit. When
18
     the period is stated in days or a longer unit of time: exclude the day of the event that triggers the
19

20   period…”

21            That means the operative date for responding to their Motion commenced on July 31, 2019.

22   Fourteen days after that is August 14, 2016. Defendant graciously agreed to extend the deadline by
23   two whole days provided Plaintiff did not apply to the court for additional time or the extension
24
     would be withdrawn.1 Defendant knew of course, from the 14th to the 16th Plaintiff would be at his
25
     own Rule 30(b)(6) deposition noticed by the Defendant and the deposition of non-party witness,
26
27
28   1
         See Email from Attorney Aragon to Attorney McIlwain dated
                                                    2.
                                PLAINTIFF’S OBJECTION TO DEFENDANT’S REPLY
           Case 4:18-cv-03127-CW Document 104 Filed 08/28/19 Page 3 of 6



 1   Ryan Hart.2
 2
 3          Wherefore, Plaintiff objects to Defendant’s declaration in its entirety and respectfully moves

 4   this court to strike the reply Declaration and Exhibits from the record.

 5
            Dated: This 28nd Day of August, 2019
 6
 7
                                                 Plaintiff, McIlwain, LLC
 8
 9                                     By S/Timothy J McIlwain, Esq
                                    Timothy J McIlwain, Esq (Pro Hac Vice)
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
     2
       Plaintiff did not file the stipulation with the court. Plaintiff inadvertently misread Local Rule 6.1 (a)
26   that the parties could stipulate the time enlargement without a court order, provided the change
     didn’t alter the date or deadline. Nonetheless, Defendant should be equitably estopped from raising
27   that as an issue. Equitable estoppel “holds the [individual] to what it had promised and operates to
     place the person entitled to its benefit in the same position he would have been in had the
28   representations been true.” Gabriel v. Alaska Elec. Pension Fund, 773 F.3d 945, 955 (9th Cir. 2014)
                                                         3.
                               PLAINTIFF’S OBJECTION TO DEFENDANT’S REPLY
           Case 4:18-cv-03127-CW Document 104 Filed 08/28/19 Page 4 of 6



 1
 2   TIMOTHY J. McILWAIN, Esq.
     2020 New Road, 2nd Floor
 3   Linwood, New Jersey 08221
     Tel: (877) 375-9599
 4   Fax: (609) 450-7017
     attorneymcilwain@me.com
 5
     Josh Schein
 6   SCHEIN LAW GROUP
     2029 Century Park East, Sutie 400
 7   Los Angeles, California 90067
     jschein@scheinlawgroup.com
 8
 9                                       UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11   McIlWAIN,LLC                                     No. 4:18-cv-003127 CW
12                   Plaintiff,
                                                      ORDER STRIKING DEFENDANT’S
13                     v.                             REPLY EVIDENCE IN SUPPORT OF
                                                      MOTION TO REVOKE
14   HAGENS BERMAN SOBOL                              Date:      September 10, 2019
     SHAPIRO, LLP                                     Time:      2:30 p.m..
15                                                    Courtroom: 6, 2nd Floor
                         Defendants.
16                                                  Judge: Honorable Claudia Wilken

17
18
19

20
     This Court, having considered the foregoing objection to reply evidence, it is hereby ordered:
21
     GRANTED. The Reply Declaration and supporting Exhibits shall be stricken from the record.
22
     IT IS SO ORDERED:
23
24   DATED: This__________day of _____________, 2019
25
26                                                           ________________________
                                                               Claudia Wilken U.S.D.J.
27
28
                                                     4.
                                  PLAINTIFF’S OBJECTION TO DEFENDANT’S REPLY
           Case 4:18-cv-03127-CW Document 104 Filed 08/28/19 Page 5 of 6



 1
 2   TIMOTHY J. McILWAIN, Esq.
     2020 New Road, 2nd Floor
 3   Linwood, New Jersey 08221
     Tel: (877) 375-9599
 4   Fax: (609) 450-7017
     attorneymcilwain@me.com
 5
     Josh Schein
 6   SCHEIN LAW GROUP
     2029 Century Park East, Sutie 400
 7   Los Angeles, California 90067
     jschein@scheinlawgroup.com
 8
 9                                       UNITED STATES DISTRICT COURT
10                                  NORTHERN DISTRICT OF CALIFORNIA
11   McIlWAIN,LLC                                     No. 4:18-cv-003127 CW
12                   Plaintiff,
13                                                           CERTIFICATE OF SERVICE
                       v.
14   HAGENS BERMAN SOBOL                              Date:      September 10, 2019
15   SHAPIRO, LLP                                     Time:      2:30 p.m..
                                                      Courtroom: 6 2nd Floor
16                       Defendants.
                                                     Judge: Honorable Claudia Wilken
17
18
19

20
21                                          CERTIFICATE OF SERVICE

22            I hereby certify that a copy of the foregoing Plaintiff’s Objection to Reply Evidence was

23   served on the following counsel of record on this 28th day of August, 2019 by email transmission:
24   Shana E. Scarlett (217895)
     HAGENS BERMAN SOBOL SHAPIRO LLP
25   715 Hearst Avenue, Suite 202
     Berkeley, California 94710
26   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
27   shanas@hbsslaw.com
28   Leonard W. Aragon (pro hac vice)
                                                     5.
                                  PLAINTIFF’S OBJECTION TO DEFENDANT’S REPLY
          Case 4:18-cv-03127-CW Document 104 Filed 08/28/19 Page 6 of 6



 1   HAGENS BERMAN SOBOL SHAPIRO LLP
     11 West Jefferson Street, Suite 1000
 2   Phoenix, Arizona 85003
     Telephone: (602) 840-5900
 3   Facsimile: (602) 840-3012
     leonard@hbsslaw.com
 4
 5   Dated this 28th day of August, 2019.

 6                 ________________S/Timothy J. McIlwain__________________________________
                                 Timothy J. McIlwain, Esq.
 7          `

 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   6.
                            PLAINTIFF’S OBJECTION TO DEFENDANT’S REPLY
